        Case 4:20-cv-00327-ALM Document 61 Filed 07/29/20 Page 1 of 2 PageID #: 469

                               THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

                                      DATE:        07/29/2020

DISTRICT JUDGE                                    COURT REPORTER:             Lori Barnett

Amos L. Mazzant, III                              COURTROOM DEPUTY:              Donna Jones

         BUTTERMILK SKY OF TN LLC et al
                                                       CAUSE NO: 4:20cv327
         vs.

         BAKE MOORE, LLC et al



         ATTORNEY FOR PLAINTIFF                        ATTORNEY FOR DEFENDANTS
           Megan O’Laughin                             James Apple



On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:
   TIME:          MINUTES: Motion Hearing [Dkt. 4]
   1:32 pm        Court called case. Appearances noted. Plaintiff’s witness, Scott Layton sworn in. Direct
                  examination by Ms. O’Laughlin.
   1:46 pm        Plaintiff Exhibits 1 and 2 admitted.
   1:49 pm        Plaintiff Exhibits 3 and 4 admitted.
   1:51 pm        Plaintiff Exhibits 6 and 7 admitted.
   1:53 pm        Plaintiff Exhibits 8 and 9 admitted.
   1:56 pm        Plaintiff Exhibits 10 and 11 admitted.
   2:01 pm        Plaintiff Exhibit 20 admitted.
   2:03 pm        Plaintiff Exhibit 21 admitted.
   2:14 pm        Plaintiff Exhibits 12 and 13 admitted.
   2:23 pm        Cross examination of Mr. Layton by Mr. Apple.
   3:29 pm        Redirect by Ms. O’Laughlin.
   3:35 pm        Plaintiff rests Court takes 10 minute recess.
   3:47 pm        Court in session. Mr. Apple calls witness, Leah Clark, sworn in. Direct examination by Mr.
                  Apple.
   3:52 pm        Defendant Exhibit 1 admitted.
   3:57 pm        Defendant Exhibits 2 and 3 admitted.
   4:03 pm        Defendant Exhibits 4 and 5 admitted.
   4:05 pm        Defendant Exhibit 6 admitted.
   4:07 pm        Defendant Exhibit 7 admitted. Exhibit 8 presented.
   4:10 pm        Cross examination by Ms. O’Laughlin.
   4:45 pm        Plaintiff Exhibits 23, 24, and 28 admitted.
   4:46 pm        Plaintiff Exhibits 34 and 35 admitted. Witness steps down.
    Case 4:20-cv-00327-ALM Document 61 Filed 07/29/20 Page 2 of 2 PageID #: 470

   CASE NO. 4:20cv327   DATE: 7/29/2020
   PAGE 2 - PROCEEDINGS CONTINUED

TIME:      MINUTES: Motion Hearing [Dkt. 4]
4:49 pm    Mr. Apple calls witness Donnie Robertson, sworn in. Direct examination by Mr. Apple.
4:52 pm    Defendant Exhibits 9 and 10 admitted.
4:56 pm    Defendant Exhibit 11 admitted.
4:59 pm    Defendant Exhibit 12 admitted. Cross examination by Ms. O’Laughlin.
5:00 pm    Plaintiff Exhibits 15 and 16 presented.
5:03 pm    Redirect by Mr. Apple. Witness steps down.
5:04 pm    Court addresses Ms. O’Laughlin regarding relief sought in Motion for Preliminary Injuction.
5:06 pm    Closing argument by Ms. O’Laughlin.
5:07 pm    Closing argument by Mr. Apple.
5:09 pm    Court will take matter under advisement.
5:10 pm    Court adjourned.


                                            DAVID O’TOOLE, CLERK

                                            BY:     Donna Jones
                                                   Courtroom Deputy Clerk
